Citation Nr: 0331454	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On April 1, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the Army and request all 
clinical records on file with the US Army 
Hospital in Heidelberg, Germany for 
September to November 1969 (with English 
translation as needed) as well all 
clinical records on file with the base 
medical facility at the Patton Barracks 
and at Fort Knox for October 1969 to 
February 1970. 

2.  Ask the veteran to identify by name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers as well as all post-
service employers who have treated him 
for a left shoulder disability since his 
separation from military service in 
January 1970.  Obtain records from each 
health care provider the veteran 
identifies, including all treatment 
records from Drs. Robert F. Finley and 
Ardis of the Easley Orthopedic Clinic 
(704 North A Street, Easley, SC 29640), 
Dr. Cook (140 East Main Street, Easley, 
SC 29640), Dr. Ann Marie Leventis 
(Greenville, S.C.), Palmetto Baptist 
Medical Center (PO Box 2129, 200 
Fleetwood Drive, Easley, SC 29641), and 
the Greenville Hospital (Greenville, 
S.C.).

3.  Ask the veteran to provide written 
statements, from individuals who he 
served with while in military service and 
who he knew after military service, that 
describe what they witnessed and observed 
at these times in regards to the 
veteran's in-service and post-service 
symptoms and/or manifestations of a left 
shoulder disability, as well as any in-
service and post-service treatment the 
veteran may have received for this 
disability.  Ask the veteran to provide 
any medical evidence that he has in his 
possession or may be able to obtain, 
which shows a relationship between 
current left shoulder disability and his 
military service.  Ask the veteran if he 
has ever received Workmen's Compensation 
benefits, Social Security Administration 
disability benefits, or an insurance 
settlement because of a post-service left 
shoulder injury.  If he has, obtain all 
identified records. 

4.  If, and only if, additional evidence 
is received by the Board in response to 
the above development, and after 
associating with the record all evidence 
obtained in connection with the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo another orthopedic 
examination.  Send the claims folder to 
the orthopedist for review.  

A.  The orthopedist must provide a 
detailed history regarding the onset and 
progression of relevant symptoms for the 
veteran's claimed left shoulder 
disability.

B.  Based on a review of the claims' 
folder and the examination of the 
veteran, the orthopedist must then 
provide opinions as to the following 
questions: 

(i) Does the veteran currently suffer 
from a disease process of the left 
shoulder?  

(ii)  If so, please provide the specific 
diagnoses of the disorders found (i.e., 
degenerative joint disease, osteo 
arthritis, traumatic arthritis, 
rheumatoid arthritis, bursitis, 
ankylosis, neuropathy, strain, etc . . . 
).

(iii)  If the veteran is diagnosed with a 
current left shoulder disorder, state 
whether it is medically more likely then 
not that it is attributable to the 
veteran's military service.

(iv)  If one of the veteran's diagnoses 
includes arthritis, verified by x-ray, 
state whether it is as least as likely 
than not that the arthritis manifested 
itself to a compensable degree within one 
year of the veteran's separation from 
military service.

Note:  In offering this assessment, the 
examiner should specifically comment on 
the veteran's documented in-service 
medical history, the veteran's 
allegations, the veteran's post-service 
medical history records which is negative 
for complaints, diagnoses, or treatment 
for a left shoulder disability until 
1991, the veteran's post service 
employment as a brick mason, and the 
findings made by the October 2002 VA 
examiner.

C.  The examiner must set forth his 
complete rationale for all conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





